EFiled: Apr 13 2020 10:39A ie:
Transaction ID 65572517 :

 

 

KIMIA GOUDEAUX,
C.A. No. N17C-09-033 MMJ
Plaintiff,
Vv.
Jury Trial of 12 Demanded
MIRAHIA WALKER and
MICHAEL T. NOVACK,
Defendant.
ORDER

AND NOW, this AA ~_ day of Scare , 2020, upon
consideration of the Motion of Defendant Michael T. Novack for the Entry
of Sanctions against Defendant Mirahia Walker, and any and all responses
thereto, it is hereby ORDERED that said Motion is GRANTED. It is
further ORDERED as follows:

e Defendant Walker shall produce complete responses to
Defendant Novack’s Interrogatories and Requests for

Production (D.I. 37) no later than f / IL, / 2d :

e Defendant Walker shall appear for a deposition in this matter no

later than Y/ FO/L0. f 25900

e Defendant Walker shall personally remit ONE“FHOUSAND

DOLLARS-($4,080-00)-in sanctions for her failure on three

separate occasions to attend her deposition; and
e Defendant Walker is hereby placed on notice that if she fails to
fully and completely comply with this Order, a Rule to Show
Cause as to why judgment should not be entered against her as

a sanction for her noncompliance shall issue.